Case: 11-14251   Date Filed: 09/14/2012   Page: 1 of 2

                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-14251
                        Non-Argument Calendar
                      ________________________

               D. C. Docket No. 4:11-cv-00011-WTM-GRS,
                       BKCY No. 09-04002-LWD


In Re: DONALD H. BAILEY,

                                                                        Debtor.
_____________________________________________


HAKO-MED USA, INC.,

                                                                      Plaintiff,

KAI HANSJURGENS,

                                                            Plaintiff-Appellant,

                                  versus

DONALD H. BAILEY,

                                                          Defendant-Appellee.
              Case: 11-14251     Date Filed: 09/14/2012   Page: 2 of 2

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________
                              (September 14, 2012)

Before HULL, EDMONDSON and BLACK, Circuit Judges.



PER CURIAM:


      Kai Hansjurgens, a creditor proceeding pro se, appeals from the district

court’s dismissal of his appeal of the bankruptcy court’s interlocutory order

finding him liable on Donald Bailey’s related claims, pursuant to Fed.R.Bankr.P.

8009(1)(1). This Court does not have to decide whether the district court abused

its discretion by dismissing Hansjurgens’s appeal for want of prosecution because

he never received leave to appeal the bankruptcy court’s interlocutory order. And

the district court did not abuse its discretion in denying such leave where the

bankruptcy court had by then entered a final judgment. The district court did not

have jurisdiction to consider Hansjurgens’s claims. We affirm the district court’s

order dismissing his appeal to that court.

      AFFIRMED.




                                             2